Exhibit 10.5


Form for Non-Employee Directors


CASELLA WASTE SYSTEMS, INC.
2016 Incentive Plan
Restricted Stock Agreement


Name of Recipient:
 
Number of shares of restricted Class A common stock awarded:
 
Grant Date:
 

Casella Waste Systems, Inc. (the “Company”) has selected you to receive the
restricted stock award described above, which is subject to the provisions of
the Company’s 2016 Incentive Plan (the “Plan”), and the terms and conditions
contained in this Restricted Stock Agreement (the “Agreement”). Please confirm
your acceptance of this restricted stock award and of the terms and conditions
of this Agreement by signing a copy of this Agreement where indicated below.
By accepting this Award, you hereby (i) acknowledge that a copy of the Plan and
a copy of the Plan prospectus have been delivered to you and additional copies
thereof are available upon request from the Company’s Human Resources
Department, (ii) acknowledge receipt of a copy of this Agreement and accept the
Award subject to all the terms and conditions of the Plan and the Agreement;
(iii) represent that you have read and understand the Plan, the Plan prospectus
and the Agreement, and (iv) acknowledge that there are tax consequences related
to the Award and that you should consult a tax advisor to determine your actual
tax consequences.
Electronic acceptance of this Award pursuant to the Company’s instructions to
you (including through an online acceptance process managed by the Company’s
agent) is acceptable.
Casella Waste Systems, Inc.


By:___________________________
   John W. Casella
   Chief Executive Officer


 

Accepted and Agreed:


__________________________
[Name of Participant]







--------------------------------------------------------------------------------





CASELLA WASTE SYSTEMS, INC.
Restricted Stock Agreement
2016 Incentive Plan
The terms and conditions of the award of shares of restricted Class A common
stock of the Company (the “Restricted Shares”) made to the Recipient, as set
forth on the cover page of this Agreement, are as follows:
1.    Issuance of Restricted Shares.
(a)    The Restricted Shares are issued to the Recipient, effective as of the
Grant Date (as set forth on the cover page of this Agreement), in consideration
of service as a director of the Company.
(b)    The Restricted Shares will initially be issued by the Company in book
entry form only, in the name of the Recipient. Following the vesting of any
Restricted Shares pursuant to Section 2 below, the Company shall, if requested
by the Recipient, issue and deliver to the Recipient a certificate representing
the vested Restricted Shares. The Recipient agrees that the Restricted Shares
shall be subject to the forfeiture provisions set forth in Section 4 of this
Agreement and the restrictions on transfer set forth in Section 5 of this
Agreement.
2.    Vesting Schedule. Unless otherwise provided in this Agreement or the Plan,
the Restricted Shares shall vest in accordance with the following vesting
schedule: one-third of the total number of Restricted Shares shall vest on the
first anniversary of the Grant Date and an additional one-third of the total
number of Restricted Shares shall vest on each of the second and third
anniversaries of the Grant Date. Any fractional number of Restricted Shares
resulting from the application of the foregoing percentages shall be rounded
down to the nearest whole number of Restricted Shares.
3.    Change in Control Event. Notwithstanding the foregoing vesting schedule,
all unvested Restricted Shares shall vest immediately prior to a Change in
Control Event (as defined in the Plan).
4.
Forfeiture of Unvested Restricted Shares Upon Termination of Relationship with
Company.

(a)    Except as provided in Section 4(b) below, in the event that the Recipient
ceases to be an employee, officer or director of, or consultant or advisor to,
the Company or any parent or subsidiary of the Company (an “Eligible
Participant”) for any reason or no reason, with or without cause, all of the
Restricted Shares that are unvested as of the time Recipient ceases to be an
Eligible Participant shall be forfeited immediately and automatically to the
Company, without the payment of any consideration to the Recipient, effective as
of such cessation. The Recipient shall have no further rights with respect to
any Restricted Shares that are so forfeited.





--------------------------------------------------------------------------------





(b)    Notwithstanding the foregoing, if the Recipient ceases to be an Eligible
Participant as a result of the Recipient’s death or Disability (as defined
below), all unvested Restricted Shares shall vest in full immediately upon such
cessation. For purposes of this Section, “Disability” with respect to the
Recipient occurs, when and if, as a result of disease, injury or mental
disorder, the Recipient is incapable of engaging in regular service with the
Company, which incapacity has lasted or can be expected to last for a continuous
period of not less than 12 months, as determined by the Company.
5.    Restrictions on Transfer. The Recipient shall not sell, assign, transfer,
pledge, hypothecate or otherwise dispose of, by operation of law or otherwise
(collectively “transfer”) any Restricted Shares, or any interest therein, until
such Restricted Shares have vested, except that the Recipient may transfer such
Restricted Shares: (a) to or for the benefit of any spouse, children, parents,
uncles, aunts, siblings, grandchildren and any other relatives approved by the
Compensation Committee (collectively, “Approved Relatives”) or to a trust
established solely for the benefit of the Recipient and/or Approved Relatives,
provided that such Restricted Shares shall remain subject to this Agreement
(including without limitation the forfeiture provisions set forth in Section 4
and the restrictions on transfer set forth in this Section 5) and such permitted
transferee shall, as a condition to such transfer, deliver to the Company a
written instrument confirming that such transferee shall be bound by all of the
terms and conditions of this Agreement; or (b) as part of the sale of all or
substantially all of the shares of capital stock of the Company (including
pursuant to a merger or consolidation). The Company shall not be required (i) to
transfer on its books any of the Restricted Shares which have been transferred
in violation of any of the provisions of this Agreement or (ii) to treat as
owner of such Restricted Shares or to pay dividends to any transferee to whom
such Restricted Shares have been transferred in violation of any of the
provisions of this Agreement.
6.    Restrictive Legends. The book entry account reflecting the issuance of the
Restricted Shares in the name of the Recipient shall bear a legend or other
notation upon substantially the following terms:
“These shares of stock are subject to forfeiture provisions and restrictions on
transfer set forth in a certain Restricted Stock Agreement between the
corporation and the registered owner of these shares (or his or her predecessor
in interest), and such Agreement is available for inspection without charge at
the office of the Secretary of the corporation.”
7.    Rights as a Shareholder. Except as otherwise provided in this Agreement,
for so long as the Recipient is the registered owner of the Restricted Shares,
the Recipient shall have all rights as a shareholder with respect to the
Restricted Shares, whether vested or unvested, including, without limitation,
any rights to vote the Restricted Shares and act in respect of the Restricted
Shares at any meeting of shareholders; provided, however, that the Recipient’s
rights to receive dividends shall be governed by Section 7(c)(1) of the Plan and
any dividends declared and paid by the Company with respect to the Restricted
Shares shall be paid to the Participant only if and when such shares become free
from the restrictions on transferability and forfeitability that apply to such
shares.





--------------------------------------------------------------------------------





8.    Provisions of the Plan. This Agreement is subject to the provisions of the
Plan, a copy of which is furnished to the Recipient with this Agreement.
9.    Tax Matters; Acknowledgments; Section 83(b) Election. The Recipient
acknowledges that he or she is responsible for obtaining the advice of the
Recipient’s own tax advisors with respect to the acquisition of the Restricted
Shares and the Recipient is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents with respect
to the tax consequences relating to the Restricted Shares. The Recipient
understands that the Recipient (and not the Company) shall be responsible for
the Recipient’s tax liability that may arise in connection with the acquisition,
vesting and/or disposition of the Restricted Shares. The Recipient acknowledges
that he or she has been informed of the availability of making an election under
Section 83(b) of the Code with respect to the issuance of the Restricted Shares
and that the Recipient has decided not to file a Section 83(b) election.
10.    Miscellaneous.
(a)    Governing Law/Choice of Venue. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Delaware, without giving
effect to the principles of the conflicts of laws thereof. For purposes of
litigating any dispute that arises directly or indirectly from the relationship
of the parties, evidenced by this Award or the Agreement, the parties hereby
submit to and consent to the exclusive jurisdiction of the State of Vermont and
agree that such litigation shall be conducted only in the courts of Rutland
County, Vermont, or the federal courts for the United States for the District of
Vermont, and no other courts, where this Award is made and/or to be performed.
(b)    Recipient’s Acknowledgments. The Recipient acknowledges that he or she
has read this Agreement, has received and read the Plan, and understands the
terms and conditions of this Agreement and the Plan.
(c)    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Restricted Shares awarded under and
participation in the Plan or future Restricted Shares that may be awarded under
the Plan by electronic means or to request the Participant’s consent to
participate in the Plan by electronic means. The Participant hereby consents to
receive such documents by electronic delivery and, if requested, to agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.



